Title: To Thomas Jefferson from James Madison, 20 September 1807
From: Madison, James
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Sepr. 20. 07
                        
                        The Post who neglected to call on me, as noticed in my letter of yesterday, met with one at the Gum spring who brought his mail back to me. I should have sent him on to
                            Monticello with the letters &c. now inclosed, but that he signified he was to go down for the ensuing mail to
                            Fredg. To prevent a break in the whole chain, and avoid delay to your packets for Washington & Richmond, I allowed him
                            to pursue his own intentions. I regret that you did not open the letters for me, returned from Monticello. I hope you will
                            use more authority over them hereafter. The Letter from The Legation at London particularly should not have been treated
                            with reserve. You will find that the British Govt. renounces the pretension to search Ships of war for deserters; but
                            employs words which may possibly be meant to qualify the renunciation, or at least to quibble away the promised atonement.
                            The irritation betrayed in Cannings note of Aug. 3. and the ground for believing that he was then possessed of Berkley’s
                            account of the matter, give force to this apprehension. The execution of the 4th. seaman, & the insulting trial at
                            Halifax shew that Berkley is not little dread of resentment in his superiors. I think it possible that the step may have
                            been the result of an anxiety to elude the return of this man, who was probably a British subject, with the other three,
                            to the situation from which he was taken; or the obstacle to an adjustment which a refusal might produce. Besides the
                            humiliation of restoring a British subject in such a case, the dreaded effect on the seamen generally, must have entered
                            into the calculation, whereas the rash step taken, reversed the example. It gives us however additional ground for
                            resisting any deficient arrangements, into which our Negociators may be led, by an ignorance of the accumulating proofs
                            witnessed here, of the absolute necessity of a radical cure for the evils inflicted by British ships of war frequenting
                            our waters.
                        Yrs. most respectfully & affecly.
                        
                            James Madison
                            
                        
                    